DETAILED ACTION
This is the Final rejection based on the 16/887,125 application filed on 05/29/2020 and which claims as amended on 03/17/2022 filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendments
	The amendments to the drawings have been sufficient to overcome the claim objections and the 35 USC 112(b) rejections. The eTerminal disclaimer filed and approved on 03/17/2022 has been sufficient to overcome the double patenting rejection. The claim amendments have NOT been sufficient to overcome the prior art of record, please see below. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
On line 3, “date” should be corrected to ---data---
Claim 18 is objected to because of the following informalities:  
On line 3, “at least one” should be deleted
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 9, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mikan et al (US 7,811,201).

Regarding claim 1:
Mikan et al (US 7,811,201) discloses at least one exercise device (treadmill 102), each of the at least one exercise device having: a use detector (accelerometer, pedometer, heart rate monitor or the like) configured to gather usage data responsive to manipulation of the exercise device by a user, a storage device (cell phone 110) coupled to the use detector, the storage device configured to store the gathered usage data (see Figure 1B); a processor (processor 121) coupled to the at least one exercise device; and a memory (memory 124) accessible to the processor, wherein the memory stores programming for execution by the processor (see Figure 2A); wherein execution of the programming by the processor performs functions, including functions to: retrieve the gathered usage data from the storage device, generate an assessment of the wellness of the user by comparing the gathered usage data retrieved from the storage device to previously received usage data from the at least one exercise device, and present the generated assessment to the user (see Figure 2A, the assessment of the wellness of the individual, lacking any other structural or functional limitations has been considered the fitness information generated by the device; Mikan et al discloses that user statistics and exercise information from a workout is gathered and sent to the wireless device 110 and that information is used to update the prior information and is analyzed. Specifically, any user changes to the settings is recognized and changed in the stored data for later use, this requires the new information to be compared to previous information to determine if it is the same. See column 7 lines 13-31).

Regarding claim 9:
Mikan et al discloses a plurality of devices (treadmill and heart rate monitor) each configured to collect user data generated for the user and to transmit the user data, at least one of the plurality of devices being an exercise device (treadmill) and at least one of the plurality of devices being a measurement device (heart rate monitor, see column 7, lines 13-16); a processor (121) coupled for communication with the plurality of devices (see Figure 1B), the processor being configured to: receive the user data from the plurality of devices (155, see Figure 2A), compare the received user data to prior user data (151, see Figure 2A), generate an assessment of the wellness of the user from the comparison of the received user data and the prior user data (the assessment of wellness, lacking any other structural or functional limitation is the information that is updated and analyzed, by the system shown in Figure 2A), and communicate the assessment to the user (161, see Figure 2B); wherein the user data collected by the exercise device includes usage of the exercise device by the user (see Figures 2A and 2B); and  Page 71 of 74 4399810_3ZINC-106USPATENT wherein the user data collected by the measurement device includes a physical condition of the user (lacking any other structural or functional limitations, a physical condition of the user has been taken to be any information regarding the workout of the user. The assessment of the wellness of the individual, lacking any other structural or functional limitations has been considered the fitness information generated by the device; Mikan et al discloses that user statistics and exercise information from a workout is gathered and sent to the wireless device 110 and that information is used to update the prior information and is analyzed. Specifically, any user changes to the settings is recognized and changed in the stored data for later use, this requires the new information to be compared to previous information to determine if it is the same. See column 7 lines 13-31).

Regarding claim 13:
Mikan et al discloses the measurement device comprises a heart rate monitor (see rejection of claim 25 above); and wherein the user data collected by the measurement device includes a heart rate of the user over a time duration.

Regarding claim 14:
Mikan et al discloses the measurement device comprises a pedometer (“Although not illustrated in Fig. 1B, wireless device 110 may include additional features, such as pedometer, accelerometer, heart rate monitor or the like.” See column 5 lines 9-11); and wherein the user data collected by the measurement device includes configured to track a number of steps of the user over a time duration.

Regarding claim 15:
Mikan et al discloses that the gathered usage data includes physical activity data of the user (Mikan et al discloses that the data that is stored includes workout results, workout notes, heart rate, maximum heart rate, calories expended, etc. see column 7 lines 10-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al (US 7,811,201) in view of Moran et al (US 2018/0036578).
Mikan et al discloses the device as substantially claimed above.

Regarding claim 2:
Mikan et al fails to discloses that each of the at least one exercise device is a weight machine or a free-weight training equipment; the use detector includes:  Page 68 of 74 4399810_3ZINC-106USPATENT (I) at least one accelerometer to measure acceleration of the exercise device, (ii) at least one gyroscope to measure rotation of the exercise device, or (iii) an inertial measurement unit (IMU) having the at least one accelerometer and the at least one gyroscope; and the use detector is configured to gather usage data by: (i) measuring, via the at least one accelerometer, the acceleration of the exercise device, (ii) measuring, via the at least one gyroscope, the rotation of the exercise device, or (iii) measuring, via the inertial measurement unit, both the acceleration and the rotation of the exercise device.
Moran et al teaches an adjustable dumbbell system having an accelerometer that sends information to a computing device (see abstract and paragraph [0006]).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the system of Mikan et al to include information from a dumbbell with an accelerometer, as taught by Moran et al, to allow the system to record and evaluate different exercises. 



Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al (US 7,811,201) in view of Kirby et al (US 10,111,589)
Mikan et al discloses the device as substantially claimed above.

Regarding claim 5:
	Mikan et al discloses that the exercise device is a treadmill, elliptical, bicycle, etc. (see column 2 lines 49-51).
	Mikan et al fails to disclose that and the exercise device comprises a movement tracker for tracking the usage of the exercise device by the user, the movement tracker including a tachometer, an ergometer, or a dynamometer.
	Kirby et al discloses an activity monitoring system where the exercise device (bicycle) has a dynamometer) for a sensor. 
It would have been obvious to a person having ordinary skill in the art before the invention was filed to modify the system of Mikan et al to include a dynamometer on the exercise device to measure relevant data. 

Regarding claim 12:
	Mikan et al discloses that the exercise device is a treadmill, elliptical, bicycle, etc. (see column 2 lines 49-51).
	Mikan et al fails to disclose that and the exercise device comprises a movement tracker for tracking the usage of the exercise device by the user, the movement tracker including a tachometer, an ergometer, or a dynamometer.
	Kirby et al discloses an activity monitoring system where the exercise device (bicycle) has a dynamometer) for a sensor. 
It would have been obvious to a person having ordinary skill in the art before the invention was filed to modify the system of Mikan et al to include a dynamometer on the exercise device to measure relevant data. 



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al (US 7,811,201) in view of Myers et al (US 9,310,909).
Mikan et al discloses the device as substantially claimed above.

Regarding claim 6:
Mikan et al an activity tracker associated with each of the at least one exercise device to monitor physical activity of the user, the activity tracker including: a heart rate monitor configured to track a heart rate of the user (“In an alternative embodiment, wireless device 110 may receive exercise information from, for example, a heart rate monitor or other type of exercise tracking equipment.” See column 7 lines 13-16) and the generation of the assessment of the wellness of the user is further based on the heart rate of the user over the time duration. However, Mikan et al does not disclose specific information regarding the activity tracker. 
 Mikan et al fails to distinctly disclose an activity tracker device memory; an activity tracker processor coupled to the heart rate monitor and the activity tracker memory; and activity tracker programming in the activity tracker memory, wherein execution of the activity tracker programming by the activity tracker processor configures the activity tracker to track, via the heart rate monitor, the heart rate of the user over a time duration.
Myers et al discloses a user wearable device (see Figures 1B and 1C) configured to encircle the wrist of the user to measure the heart rate of the user and the number of steps taken through a pedometer. Myers et al further discloses that the device captures the data (i.e. memory) and displays the metrics over time (activity tracker processor), see abstract.
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the system of Mikan et al to include a user wearable device, as taught by Myers et al, to allow exercises without specific machines (i.e. walking, hiking, jogging) to be measured and evaluated by the user. 

Regarding claim 7:
Mikan et al as modified discloses that the activity tracker further includes a pedometer configured to track a number of steps of the user over the time duration; the activity tracker processor is coupled to the pedometer; execution of the activity tracker programming by the activity tracker processor further configures the activity tracker to monitor, via the pedometer, the number of steps of the user over the time duration; and the generation of the assessment of the wellness of the user is further based on the monitored number of steps over the time duration (see the rejection of claim 22 above).

Regarding claim 8:
Mikan et al as modified discloses that the activity tracker is a user wearable device (see rejection of claim 22 above). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al (US 7,811,201) in view of Arginsky et al (US 2014/0074265)
Mikan et al discloses the device as substantially claimed above.

Regarding claim 10:
	Mikan et al fails to distinctly disclose that the exercise device comprises a movement tracker for tracking the usage of the exercise device by the user, the movement tracker including: (i) at least one accelerometer to measure acceleration of the exercise device, (ii) at least one gyroscope to measure rotation of the exercise device, or (iii) an inertial measurement unit (IMU) having the at least one accelerometer and the at least one gyroscope.
	Arginsky et al discloses a monitoring system for an exercise apparatus wherein the exercise apparatus is a bicycle that has a gyroscope and accelerometer (see abstract).
	It would have been obvious to a person having ordinary skill in the art before the invention was filed to modify the system of Mikan et al to include a gyroscope or accelerometer on the exercise device, as taught by Arginsky et al to measure relevant exercise data. 



Claim 16  rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al (US 7,811,201) in view of Anderton (US 2015/0151161)
Mikan et al discloses the device as substantially claimed above.

Regarding claim 16:
	Mikan et al discloses that the physical activity data is determined based on manipulation of the at least one exercise device by the user (Mikan et al discloses that the activity data is from manipulation of at least a treadmill). 
Mikan et al fails to specifically disclose that the physical activity data includes one or more of a number of sets, a number of repetitions, and a selection of amount of weight. 
Anderton teaches an exercise training system and method including determining certain exercise metrics, such as the number of sets performed, the weight value for the weight associated with each repetition and the repetitions (see paragraph [0018]). The parameters are analyzed to allow a user to compare between a past assessment value of an exercise and a current exercise (see paragraph [0220]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the physical activity data of Mikan et al to include exercise metrics like number of sets, weight value and number of repetitions, as taught by Anderton, as these metrics are well known exercise markers. 


Claims 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al (US 7,811,201) and  Anderton (US 2015/0151161) in further view of Tagliabue (US 8,727,947).
Mikan et al as modified discloses the device as substantially claimed above.

Regarding claim 17:
	Mikan et al fails to specifically disclose that the assessment of the wellness of the user is generated by comparing current physical activity data to benchmark physical activity data correlated with the at least one exercise device.
	Tagliabue teaches a real-time comparison of athletic activity, specifically that the athletic data obtained from monitoring an athletic activity (current physical activity data) is compared to baseline data (benchmark physical activity data). The baseline data corresponding to an ideal target athletic performance (see column 2, lines 1-13).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of collected data to include comparing the current data to historic/baseline data, as taught by Tagliabue to allow a user to compare their current physical activity to that of a professional, personal trainer or competitor (see column 2 lines 10-13).

Regarding claim 18:
	Mikan et al fails to specifically disclose that the assessment of the wellness of the user is generated by comparing current physical activity data to benchmark physical activity data correlated with the at least one exercise device.
	Tagliabue teaches a real-time comparison of athletic activity, specifically that the athletic data obtained from monitoring an athletic activity (current physical activity data) is compared to baseline data (benchmark physical activity data). The baseline data corresponding to an ideal target athletic performance (see column 2, lines 1-13).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of collected data to include comparing the current data to historic/baseline data, as taught by Tagliabue to allow a user to compare their current physical activity to that of a professional, personal trainer or competitor (see column 2 lines 10-13).


Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
	With respect to the arguments stating that Mikan et al fails to “generate an assessment of the wellness of the user by comparing the gathered usage data retrieved from the storage device to previously received usage data”, the Examiner respectfully disagrees. Mikan et al discloses that:
“Exercise information may include results of the workout (e.g., distance run, weight lifted, calories expended, average heart rate, maximum heart rate, etc.). If user 101 has changed a setting of exercise apparatus 102 from the settings that were specified in fitness information 111 that was sent to exercise apparatus 102 in 153, then exercise information may include the changes so future workouts can use the changed settings, if desired.” And “At 156, fitness information 111 may be updated and/or analyzed. In an embodiment, wireless device 110 may add the exercise information received at 155 to fitness information 111 that was already stored in wireless device 110. As a result, wireless device 110 may provide fitness information 111 to user 101 using the up-to-date information. In an alternative embodiment, fitness information 111 may be sent to, for example, computer 115 or database 114 by way of communication network 113, and then updating and/or analysis (either in addition to or in place of any analysis provided by wireless device 110) may be performed with respect to fitness information 111.” See column 7 lines 13-31

Mikan et al discloses that gathered usage data (the new information results from the workout) are compared to the old storage data (previously stored information, including settings and exercise parameters). 
With regards to the arguments addressing “assessment of the wellness of a user”, the claims do not have any other structural or functional limitations that define what “assessment of the wellness of a user” is. Lacking any other structural or functional limitations, the “assessment of the wellness of the user” has broadly been interpreted to include the information that is updated an analyzed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/             Primary Examiner, Art Unit 3784